Name: Council Regulation (EC) No 2192/2003 of 8 December 2003 amending Regulation (EC) No 2341/2002 as regards the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 Avis juridique important|32003R2192Council Regulation (EC) No 2192/2003 of 8 December 2003 amending Regulation (EC) No 2341/2002 as regards the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required Official Journal L 328 , 17/12/2003 P. 0001 - 0002Council Regulation (EC) No 2192/2003of 8 December 2003amending Regulation (EC) No 2341/2002 as regards the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are requiredTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy(1), and in particular Article 20(1) and (4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 2341/2002(2), fixes for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks applicable in Community waters and, for Community vessels, in waters where catch limitations are required.(2) In October 2003 the International Baltic Sea Fishery Commission (IBSFC) adopted a recommendation to increase the total allowable catch (TAC) for herring in Management Unit 3 for 2003 from 60000 tonnes to 66000 tonnes.(3) The TAC for anglerfish in ICES Sub-area VII and Divisions VIII a,b,d,e should be set to 17138 tonnes and 3862 tonnes respectively for the whole year 2003 taking into account new scientific advice from ICES.(4) Given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities.(5) Regulation (EC) No 2341/2002 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex IA and Annex ID to Regulation (EC) No 2341/2002 shall be amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 358, 31.12.2002, p. 59.(2) OJ L 356, 31.12.2002, p. 12. Regulation as last amended by Regulation (EC) No 1754/2003 (OJ L 252, 4.10.2003, p. 1).ANNEX(a) In Annex IA to Regulation (EC) No 2341/2002, the entries concerning the species Herring in "Management Unit 3" shall be replaced by the following:">TABLE>"(b) In Annex ID to Regulation (EC) No 2341/2002, the entries concerning the species Anglerfish in zones "VII" and "VIIIa, b, d, e" shall be replaced by the following:">TABLE>>TABLE>"